Citation Nr: 0625964	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 Administrative Decision by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's request to 
reopen his vocational rehabilitation case.


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program from January 1990 to September 1994, the veteran 
received a Bachelor of Arts degree in Education from the 
University of Michigan-Flint in August 1993.

2.  The veteran began employment in May 1994 as a teacher.

3.  The veteran was found rehabilitated in September 1994 and 
was notified of this decision.

4.  The evidence does not reflect that the veteran's service-
connected left foot and low back disabilities have worsened 
to the extent that the effects of these disabilities preclude 
him from performing the duties of the occupation for which he 
was found rehabilitated.

5.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which services were provided from 1990 to 1994.




CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. §§ 21.283, 21.284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) was enacted in November 
2000.  This law redefines the obligations of VA to the 
appellant with respect to claims for VA benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the VCAA are relevant to Chapter 51 of Title 38 
of the United States Code and do not apply to vocational 
rehabilitation benefits which are governed by Chapter 31.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also Lueras v. Principi, 18 Vet. App. 435, 439 (2004).  
Therefore, compliance with VCAA is not necessary before final 
adjudication of the veteran's claim.


Analysis

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283 (2005).  38 
U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 21.283(a) (2005).  
The regulation also notes that the term "suitably employed" 
includes employment in the competitive labor market, 
sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c)(1) or 
(2) of section 21.283 are otherwise met.  38 C.F.R. § 
21.283(b) (2005).

38 C.F.R. § 21.283(c) (2005) holds that a veteran who has 
been found to be rehabilitated to the point of employability 
shall be declared rehabilitated when he: (1) is employed in 
the occupational objective for which a program of services 
was provided or in a closely related occupation for at least 
60 continuous days; (2) is employed in an occupation 
unrelated to the occupational objective of the veteran's 
rehabilitation plan for at least 60 continuous days if the 
veteran concurs in the change and such employment follows 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan, is consistent 
with the veteran's aptitudes, interests, and abilities; and 
utilizes some of the academic, technical or professional 
knowledge and skills obtained under the rehabilitation plan; 
or (3) pursues additional education or training, in lieu of 
obtaining employment, after completing his or her prescribed 
program of training and rehabilitation services if: (i) the 
additional education or training is not approvable as part of 
the veteran's rehabilitation program under this chapter; and 
(ii) achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

The veteran is service connected and in receipt of a 10 
percent rating for chronic lumbosacral strain, and a 10 
percent rating for residuals of a left foot fracture with 
paresthesis on weight bearing.  He has been in receipt of 
these ratings since July 1984.

A December 1989 Rehabilitation Plan shows that the veteran's 
rehabilitation program goal was to find and maintain 
employment as a secondary school teacher.  The Board notes 
that the record shows that the veteran received a Bachelor of 
Arts degree in Education, with a teaching certificate, from 
the University of Michigan-Flint in August 1993.  The veteran 
was shown to have a full time position as a teacher beginning 
in May 1994.  In September 1994, the veteran was determined 
to be rehabilitated because he was suitably employed and he 
was notified of his rehabilitated status in a September 1994 
letter.

In August 2004, the veteran requested vocational 
rehabilitation training, maintaining that he had been laid 
off from his job because his teaching endorsement (CX) was no 
longer accepted by the state department of education.  He 
requested training to pursue another certificate.  

§ 21.284   Reentrance into a rehabilitation program.
(a) Reentrance into rehabilitation to the point of 
employability following a determination of rehabilitation. A 
veteran who has been found rehabilitated under provisions of 
§21.283 may be provided an additional period of training or 
services only if the following conditions are met: 
(1) The veteran has a compensable service-
connected disability and either; 
(2) Current facts, including any relevant medical 
findings, establish that the veteran's service-
connected disability has worsened to the extent 
that the effects of the service-connected 
disability considered in relation to other facts 
precludes him or her from performing the duties of 
the occupation for which the veteran previously 
was found rehabilitated; or 
(3) The occupation for which the veteran 
previously was found rehabilitated under Chapter 
31 is found to be unsuitable on the basis of the 
veteran's specific employment handicap and 
capabilities.  38 C.F.R. § 20.284 (2005).

In this regard, the Board finds that reentrance into 
rehabilitation to the point of employability is not 
warranted.  As such, the Board notes that in his August 2004 
claim and his December 2005 Board hearing, the veteran 
asserted that he had been laid off from his teaching position 
because he did not have a professional teaching certificate, 
rather he had a provisional certificate.  He requested 
entitlement to VA vocational rehabilitation benefits to 
obtain a professional teaching certificate.  He has not 
asserted that his service connected disabilities have 
worsened to preclude him from working as a teacher.  Neither 
has he argued that the occupation for which he was 
rehabilitated is unsuitable on the basis of his employment 
handicap or capabilities, as he still desires to be a teacher 
and further his career as a teacher.  Moreover, there is no 
evidence to show that the veteran's service-connected 
disabilities preclude him from working as a teacher.  The 
legal requirements to continue teaching have changed for the 
veteran and all other teachers in his state.  His service 
connected disorders have not changed so as to impact the 
veteran's ability to continue employment as a teacher.  The 
veteran's claim for reentrance into rehabilitation to the 
point of employability must be denied because he does not 
meet the requirements outlined in the regulations for 
reentrance into rehabilitation after he has been 
rehabilitated.  38 C.F.R. § 21.284 (2005).


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


